Citation Nr: 0102183	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  96-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, either on a direct basis or under the provisions 
of 38 U.S.C.A. § 1151 for disability claimed to have resulted 
from injuries sustained during hospitalization at a 
Department of Veterans Affairs (VA) facility in 1995.

2.  Entitlement to service connection for a left shoulder 
condition, either on a direct basis or under the provisions 
of 38 U.S.C.A. § 1151 for disability claimed to have resulted 
from injuries sustained during hospitalization at a 
Department of Veterans Affairs (VA) facility in 1995.

3.  Entitlement to service connection for a respiratory 
condition, claimed as a spot on the lung, based on exposure 
to Agent Orange during service.

4.  Entitlement to service connection for left ulnar nerve 
palsy, clamed as numbness of the right ankle, knee, hip, and 
fourth and fifth fingers, based on exposure to Agent Orange 
during service, also claimed in the alternative as secondary 
to medications taken for service-connected post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for an enlarged 
prostate, based on exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1971.

In May 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A September 1995 rating decision, in pertinent 
part, denied direct service connection for right hip and left 
shoulder disorders, and service connection for a respiratory 
condition.  An April 1997 rating decision denied service 
connection for right hip and left shoulder disorders under 
the provisions of 38 U.S.C.A. § 1151, and also denied service 
connection for a spot on the lung, ulnar nerve palsy, and an 
enlarged prostate.  Although the appellant's initial notice 
of disagreement (NOD) filed in October 1995 with respect to 
the September 1995 rating decision was limited, in pertinent 
part, to the hip and shoulder disorders, an informal claim 
submitted by the appellant in September 1996 for a "spot on 
lung" was sufficient to be reasonably construed as 
constituting a timely NOD filed with respect to the 
respiratory condition claim.  See Gallegos v. Gober, 14 
Vet.App. 50 (2000); 38 C.F.R. § 20.201.  Therefore, this 
claim is being reviewed as an appeal from the original rating 
decision, and not as a claim to reopen.  

With respect to the right hip and left shoulder claims, the 
veteran argues that these conditions were initially incurred 
during his military service in Vietnam and that he then 
incurred additional disability as a result of injuries 
sustained while hospitalized at a VA facility in 1995.  The 
RO addressed the hip and shoulder claims as being claims for 
both direct service connection and section 1151 benefits.  
With respect to the ulnar nerve claim, in a substantive 
appeal received in January 1998, the veteran's attorney 
indicated that the veteran believed the nerve palsy was not 
related to his service in Vietnam, but "to an adverse 
reaction to medications prescribed . . . for PTSD."  At his 
hearing in May 2000, the veteran did continue to allege nerve 
impairment as due to Agent Orange exposure.  However, the 
statements by his attorney also raise a claim for secondary 
service connection.  To ensure that the veteran's claims have 
been fully addressed, the Board has recharacterized the 
issues on appeal as shown above.  See, e.g., Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to 
assist attaches to the investigation of all possible in-
service causes of the claimed condition).

The veteran also perfected his appeal as to the denial of 
service connection for post-traumatic stress disorder in the 
September 1995 rating decision.  During the pendency of this 
appeal, a November 1998 supplemental statement of the case 
granted service connection for PTSD and assigned a 50 percent 
disability rating for this disorder.  The veteran then 
perfected his appeal as to entitlement to a higher rating for 
PTSD.  However, a June 1999 rating decision assigned a 100 
percent disability rating for the veteran's PTSD effective 
from the date of his initial claim for service connection.  
This was a complete grant of the benefit sought on appeal, 
and this issue is not before the Board.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  

In this case, the veteran and his attorney have referred to 
other medical conditions the veteran allegedly has in various 
statements and at personal hearings.  It is unclear, however, 
whether it is the veteran's intention to specifically raise 
any additional claims for compensation.  He has discussed a 
skin disorder, to include "moles," based on exposure to 
Agent Orange during service and a neck disorder.  During his 
May 2000 testimony, he also discussed right knee and right 
ankle conditions, which he also alleged where aggravated by 
injuries sustained during the 1995 VA hospitalization, but it 
is not clear whether he was referring to disorders other than 
those already claimed to be related to left ulnar nerve 
palsy.  At his hearing in November 1997, the veteran stated 
that he had been shot in the ribs and collarbone, but it is 
not clear whether he was stating these incidents occurred 
during service.  The veteran is hereby advised of the need to 
file a claim with the RO if he would like to obtain service 
connection for any of these conditions which are either 
different from, or in addition to, the service connection 
issues presently before the Board.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


